Citation Nr: 0932526	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-23 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 10, 
1993 for service connection for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In a January 2002 rating 
decision, the RO granted service connection for 
schizophrenia, paranoid type, and assigned a 100 percent 
disability rating, effective April 13, 1993.  In a February 
2002 statement, the Veteran indicated that, according to the 
records in VA's possession, his entitlement should go back to 
1980.  The Board construes this statement as a notice of 
disagreement (NOD) with the assigned effective date for his 
service-connection award.  In an August 2003 rating decision, 
the subject of this appeal, the RO confirmed April 13, 1993 
as the effective date of the award.  But, in a May 2004 
statement of the case (SOC), after a review of the record by 
a Decision Review Officer (DRO), an effective date of 
February 10, 1993 was assigned for service connection for 
schizophrenia, paranoid type.

In February 2005, the Veteran testified before the 
undersigned Veterans Law Judge at a Central Office (CO) Board 
hearing; a copy of the transcript is associated with the 
record.

In August 2005, the Board remanded the case for additional 
development; it is again before the Board for further 
appellate review.  


FINDINGS OF FACT

1.  In a January 1980 rating decision, the RO denied service 
connection for schizophrenia; the Veteran was informed of 
this decision the same month but did not respond within one 
year of such notification.

2.  As the Veteran failed to file a timely appeal to the 
January 1980 rating decision, it became final.

3.  In August 1992, the RO determined that no new and 
material evidence had been presented in order to reopen the 
Veteran's claim for service connection for schizophrenia. 

4.  In January 2000, the Board reopened and remanded the 
Veteran's claim and in a January 2002 rating decision, the RO 
granted service connection for schizophrenia at a 100 percent 
disability rating, with an effective date of April 13, 1993, 
which was determined to be the date of his claim to reopen.  

5.  In May 2004, a Decision Review Officer determined that an 
earlier claim had been received from the Veteran, and granted 
an effective date of February 10, 1993.   


CONCLUSION OF LAW

The criteria for an effective date prior to February 10, 1993 
for service connection for schizophrenia with an initial 100 
percent disability rating have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in September 2005 that fully addressed all notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in May 2009 after the notice was provided.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's hearing transcript and lay statements have been 
associated with the record.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Earlier Effective Date

On the occasion of the aforementioned hearing on appeal, the 
Veteran testified that he should be awarded the date of his 
initial claim in 1979 as his effective date for service 
connection for schizophrenia.  As this case has an extensive 
history, the Board finds that it is useful to review it here.  
As noted earlier, the Veteran was initially denied service 
connection in January 1980; he did not file a notice of 
disagreement with this decision, and it became final.  The 
Veteran began filing claims to reopen in May 1981 and filed 
these claims on an almost yearly basis through the 1980's and 
early 1990's.  He was consistently informed that he needed to 
submit new and material evidence in order to reopen his 
claim.  In August 1992, the RO issues a rating decision 
stating that no new and material evidence had been received.  
The Veteran was notified of this decision in September 1992, 
but did not file a notice of disagreement, and the decision 
became final.  In February 1993, the Veteran filed a claim to 
reopen, and in April 1993, the Veteran submitted court 
documents from 1977 which reflected that he was convicted of 
reckless driving, hit and run and leaving the scene of an 
accident.  In a pre-sentence report, it was noted that the 
Veteran was examined by a doctor shortly after his arrest and 
was found to be suffering from "visual and auditory 
hallucinations."  In June 1995, the RO found that no new and 
material evidence had been presented in order to reopen the 
Veteran's case.  The Veteran perfected an appeal to the 
Board, and in January 2000, the Board reopened and remanded 
the Veteran's claim.  In a January 2002 rating decision, the 
RO granted service connection for schizophrenia, with an 
effective date of April 13, 1993.  The Veteran filed a notice 
of disagreement with this effective date, and in a May 2004 
decision by a Decision Review Officer, the RO granted an 
effective date of February 10, 1993.  The Veteran perfected 
his appeal with regard to the earlier effective date claim, 
which is the subject of this decision.

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Thus, the date of an award based upon an original claim or a 
claim to reopen a final adjudication can be no earlier than 
the date of receipt of the application for the award in 
question.  
38 C.F.R. § 3.400.  Benefits are generally awarded based on 
the 'date of receipt' of the claim.  38 C.F.R. §§ 3.1(r), 
3.400.  Unless specifically provided, such determination is 
made on the basis of the facts found.  38 C.F.R. § 3.400(a).

VA regulations provide that an appeal consists of an notice 
of disagreement (NOD) filed in writing within one year of the 
notification to the Veteran of the decision and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  A decision shall be final and binding as to 
conclusions based on evidence on file at the time VA issues 
written notification of the decision.  See 38 C.F.R. §§ 
3.104, 20.302(a), 20.1103.  VA regulations also provide that 
previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  See 38 C.F.R. 
§ 3.105(a).  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 38 
C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).

The September 1992 decision is final and an effective date 
for any later grant of service connection must necessarily be 
after the date of that decision.  38 C.F.R. 
§§ 3.105, 3.400 (2008).  

The January 2000 Board decision reopened the Veteran's claim 
based on court documents and medical record reflecting that 
the Veteran had been arrested and committed to a hospital for 
treatment of his psychiatric disorder in June and July 1977.  
The Board remanded the case for a medical opinion from a VA 
examiner, who found that it was as likely as not that the 
Veteran's schizophrenia manifested in 1977, within one year 
of discharge from service.  It was on this basis that service 
connection was granted.  

While the Board appreciates that the Veteran remained in 
consistent contact with the VA throughout the 1980's and 
early 1990's, and that the Veteran was unrepresented during 
this time, it is constrained from assigning an earlier 
effective date absent regulatory provisions authorizing such.  
No such provisions exist which, upon application to the facts 
in this case, would result in assignment of an effective date 
prior to February 10, 1993, date of receipt of the claim to 
reopen a previously denied claim.  As a result, the Board 
finds that the grant of service connection for schizophrenia, 
paranoid type from February 10, 1993, is proper, as the 
criteria for assignment of an earlier effective date have not 
been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date earlier than February 10, 1993 for service 
connection for schizophrenia, paranoid type, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


